DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 13-15, and 20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 13-14, while there is antecedent basis for the claim term "the chlorine-containing mixture" in the preamble, there does not appear to be any antecedent basis in the body of the claim for the claim term "the chlorine-containing mixture" in the limitation “said mixing chamber having an outlet for the chlorine-containing mixture.” It appears that "the chlorine-containing mixture" is generated in the anodic chamber. Moving the clause showing generation of "the chlorine-containing mixture" before the above limitation should overcome this issue.

Claims 2, 13-15, and 20 are rejected, because they also depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), US patent application publication no. 2009/0008268 (hereinafter called Salathe), US patent application publication no. 2012/0085657 (hereinafter called Bhavaraju), and US pre-grant patent publication no. 2010/0078331 (hereinafter called Scherson), and as evidenced by Wikipedia page on vacuum ejectors.

Roach discloses in an embodiment a system 12 for generating a chlorine-containing mixture, said system 12 comprising: an anodic chamber comprising an anodic electrode and having an inlet for a first solution and an outlet for an anolyte solution (see Fig. 2); a cathodic chamber spaced from and adjacent said anodic chamber, said cathodic chamber comprising a cathodic electrode and having an inlet for a second solution and an outlet for a catholyte solution (see Fig. 2). Roach further discloses that the second solution being RO water is different from the first solution comprising a blend of RO water and brine solution (reads on a chlorinated solution) (see Fig. 2). Roach further discloses that the system comprises a membrane 16 disposed between and separating said anodic chamber and said cathodic chamber (see Fig. 2). 

Roach further discloses in another embodiment that a water line from a water source (reads on a dilution chamber) having an inlet for an aqueous solution and an outlet is in fluid communication with a tank 20 having an outlet for the chlorine-containing mixture; wherein chlorine gas is generated in said anodic chamber along with the anolyte solution and wherein the chlorine gas in the anolyte solution is combined with the aqueous solution in said mixing chamber 20 (see Fig. 1) 

Roach further discloses that an outlet of the cathodic chamber and an outlet of the anodic chamber are in fluid communication with an anolyte pump 18 which in turn is in fluid communication with the tank 20. The anolyte pump 18 and the tank 20 are together considered to read on the term “mixing chamber.” Thus an outlet of the cathodic chamber and an outlet of the anodic chamber are in fluid communication with the mixing chamber, and at least some of the catholyte solution and at least some of the anolyte solution are combined in the mixing chamber (see Fig. 1). 

However, Roach does not disclose that the mixing chamber comprises a Venturi pump.

Kadlec is directed to an automated system for adding sanitizer solution into a pool (see Abstract). Kadlec teaches that an aspirator 128 (reads on Venturi pump) acts as a mixing device for mixing fresh water and a sanitizer solution from an electrolytic solution feed stream (see Fig. 2 and paragraphs 0028 and 0029). It was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors). One of ordinary skill in the art would have recognized that  use of ejectors like those taught by Kadlec would eliminate the need for at least pumps 18 and 32 used for regulating flow of the anolyte and catholyte solutions.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by substituting the anolyte pump 20 and the tank 20 with an ejector (same as Venturi pump) as taught by Kadlec, and having the outlets of the cathodic chamber, the anodic chamber, and the water source (same as dilution chamber) be in fluid communication with inlet(s) of the ejector (same as Venturi pump). The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors), and because one of ordinary skill in the art would have recognized that  use of ejectors like those taught by Kadlec would eliminate the need for at least pumps 18 and 32 used for regulating flow of the anolyte and catholyte solutions.

Roach in view of Kadlec does not explicitly disclose that said cathodic chamber defines at least one aperture for removing hydrogen gas and/or at least some of the catholyte solution, wherein said outlet of said cathodic chamber is in fluid communication with said inlet of said cathodic chamber such that at least some of the catholyte solution is recycled and the second solution comprises the catholyte solution, and that said method further comprises recycling at least some of the catholyte solution and the second solution comprises the catholyte solution.

Salathe teaches that an outlet 66b from a cathode compartment of an electrolytic reactor 6 issues into a gas separator 10, for removing hydrogen gas, whereas the water/electrolytic solution removed from the cathode compartment of the electrolytic reactor 6 is removed via a pipe 12 (see Fig. 1 and 2; and paragraph 0064).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system and method with a reasonable expectation of success and with predictable results by adding a gas separator as taught by Roach for separating hydrogen gas from the catholyte solution.

Bhavaraju is directed to electrochemical cells comprising a cation-conductive membrane (see Abstract and paragraph 0002). Bhavaraju teaches that in an embodiment, a catholyte outlet stream 74 comprising chemicals from the catholyte compartment is optionally split so that a portion 75 of the catholyte stream is recycled and fed into a first catholyte fluid inlet 76 that opens into the catholyte compartment 54 to increase the concentration of the chemicals that form in the cathode compartment as current passes between the electrodes (see paragraph 0042).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by recycling at least some of the catholyte solution as taught by Bhavaraju. The person with ordinary skill in the art would have been motivated to make this modification, because Bhavaraju teaches that the advantage of the modification would be to increase the concentration of the chemicals that form in the cathode compartment as current passes between the electrodes (see paragraph 0042).

Roach in view of Kadlec, Salathe, and Bhavaraju does not explicitly teach that said outlet of said anodic chamber is bifurcated into first and second outlets, wherein said first outlet is in fluid communication with said mixing chamber and wherein said second outlet is in fluid communication with said inlet of said anodic chamber such that at least some of the anolyte solution is fed to said mixing chamber and at least some of the anolyte solution is recycled such that the second solution comprises the anolyte solution.

Scherson teaches an electrolytic device 300 comprising an anolyte chamber 312 and a catholyte chamber 314 for the generation of hypohalous acid (see Fig. 5 and paragraph 0045). Scherson further teaches that an outlet 328 of said anodic chamber 312 is bifurcated into a first outlet after valve 336 through which the anolyte stream exits the electrolytic device 300 for further use and a second outlet through a recirculator line 338, wherein said first outlet is in fluid communication with an exit line which acts as a means for mixing and wherein said second outlet through the recirculator line 338 is in fluid communication with an inlet 318 of said anodic chamber 312 such that at least some of the anolyte solution is fed to a means for mixing and at least some of the anolyte solution is recycled such that the first solution comprises the anolyte solution. Scherson further teaches that the pH of the anolyte solution may be controlled by recirculating the anolyte through a recirculator 338 back into inlet 318 for reintroduction into the anolyte chamber 312 (see paragraph 0053).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system  by bifurcating said outlet of said anodic chamber into first and second outlets, wherein said first outlet is in fluid communication with said mixing chamber and wherein said second outlet is in fluid communication with said inlet of said anodic chamber such that at least some of the anolyte solution is fed to said mixing chamber and at least some of the anolyte solution is recycledas taught by Scherson. The person with ordinary skill in the art would have been motivated to make this modification, because Scherson teaches that the advantage of the modification would be to facilitate control of the pH of the anolyte effluent (see paragraph 0053).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), US patent application publication no. 2009/0008268 (hereinafter called Salathe), US patent application publication no. 2012/0085657 (hereinafter called Bhavaraju), and US pre-grant patent publication no. 2010/0078331 (hereinafter called Scherson), as shown for claim 1 above, and further in view of US patent application publication no. 2014/0202871 (hereinafter called Lumetta), and as evidenced by Wikpedia page on vacuum ejectors.

Roach in view of Kadlec, Salathe, Bhavaraju, and Scherson does not explicitly disclose that said anodic chamber, said cathodic chamber, and said membrane together form a single cartridge which is configured to be engageable and disengageable from said system such that said single cartridge may be replaced within said system.

Lumetta teaches use of a single cartridge comprising an anodic chamber, a cathodic chamber, and a membrane, the cartridge being configured to be engageable and disengageable from a system such that said single cartridge may be replaced within said system. Lumetta further teaches that the electrodes may be easily and inexpensively replaced in a system 10 via the disposable cartridge (see for example, paragraph 0028). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Roach in view of Kadlec, Salathe, Bhavaraju, and Scherson with a reasonable expectation of success and with predictable results by adding a single cartridge comprising an anodic chamber, a cathodic chamber, and a membrane, the cartridge being configured to be engageable and disengageable from a system such that said single cartridge may be replaced within said system, as taught by Lumetta. The person with ordinary skill in the art would have been motivated to make this modification, because Lumetta teaches that the advantage of the modification would be that the electrodes may be easily and inexpensively replaced in a system 10 via the disposable cartridge (see for example, paragraph 0028).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), and as evidenced by Wikipedia page on vacuum ejectors.

Regarding claim 13, Roach discloses a method of generating a chlorine-containing mixture in a system 12, which comprises an anodic chamber comprising an anodic electrode and having an inlet for a first solution and an outlet for an anolyte solution (see Fig. 2); a cathodic chamber spaced from and adjacent the anodic chamber, the cathodic chamber comprising a cathodic electrode and having an inlet for a second solution and an outlet for a catholyte solution (see Fig. 2). Roach further discloses that the second solution being RO water is different from the first solution comprising a blend of RO water and brine solution (reads on a chlorinated solution) (see Fig. 2). Roach further discloses that the system comprises a membrane 16 disposed between and separating the anodic chamber and the cathodic chamber (see Fig. 2). Roach further discloses that a water line from a water source (reads on a dilution chamber) having an inlet for an aqueous solution and an outlet is in fluid communication with a tank 20, said tank 20 having an outlet for the chlorine-containing mixture; wherein chlorine gas is generated in said anodic chamber along with the anolyte solution and wherein the chlorine gas in the anolyte solution is combined with the aqueous solution in said tank 20 (see Fig. 1). Roach further discloses that said method comprises the steps of: disposing the first solution in the anodic chamber and the second solution in the cathodic chamber; applying a potential difference between the anodic electrode and the cathodic electrode such that the anolyte solution is formed from the first solution and the catholyte solution is formed from the second solution; wherein chlorine gas is generated in the anodic chamber along with the anolyte solution and wherein at least the chlorine gas is combined with the aqueous solution in the mixing Appl. No. 15/766,512chamber, and wherein a free available chlorine value of the chlorine-containing mixture may be selectively controlled via the system (see Fig. 1 and paragraphs 0034-0037).

Roach further discloses that an outlet of the cathodic chamber and an outlet of the anodic chamber are in fluid communication with an anolyte pump 18 which in turn is in fluid communication with the tank 20. The anolyte pump 18 and the tank 20 are together considered to read on the term “mixing chamber.” Thus an outlet of the cathodic chamber and an outlet of the anodic chamber are in fluid communication with the mixing chamber, and at least some of the catholyte solution and at least some of the anolyte solution are combined in the mixing chamber (see Fig. 1). 

However, Roach does not disclose that the mixing chamber comprises a Venturi pump.

Kadlec is directed to an automated system for adding sanitizer solution into a pool (see Abstract). Kadlec teaches that an aspirator 128 (reads on Venturi pump) acts as a mixing device for mixing fresh water and a sanitizer solution from an electrolytic solution feed stream (see Fig. 2 and paragraphs 0028 and 0029). It was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Roach in the embodiment of Fig. 1 by substituting the mixing chamber 20 and pumps 18 and 32 with an ejector (same as Venturi pump) as taught by Kadlec, and having the outlets of the cathodic chamber, the anodic chamber, and the water source (same as dilution chamber) be in fluid communication with inlet(s) of the ejector (same as Venturi pump). The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors), and because and because one of ordinary skill in the art would have recognized that  use of ejectors like those taught by Kadlec would eliminate the need for at least pumps 18 and 32 used for regulating flow of the anolyte and catholyte solutions.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), as shown for claim 13 above, and further in view of  US patent application publication no. 2009/0008268 (hereinafter called Salathe), and US patent application publication no. 2012/0085657 (hereinafter called Bhavaraju), and as evidenced by Wikipedia page on vacuum ejectors.

Roach in view of Kadlec does not explicitly disclose that said cathodic chamber defines at least one aperture for removing hydrogen gas and/or at least some of the catholyte solution, wherein said outlet of said cathodic chamber is in fluid communication with said inlet of said cathodic chamber such that at least some of the catholyte solution is recycled and the second solution comprises the catholyte solution, and that said method further comprises recycling at least some of the catholyte solution and the second solution comprises the catholyte solution.

Salathe teaches that an outlet 66b from a cathode compartment of an electrolytic reactor 6 issues into a gas separator 10, for removing hydrogen gas, whereas the water/electrolytic solution removed from the cathode compartment of the electrolytic reactor 6 is removed via a pipe 12 (see Fig. 1 and 2; and paragraph 0064).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method with a reasonable expectation of success and with predictable results by adding a gas separator as taught by Roach for separating hydrogen gas from the catholyte solution.

Bhavaraju is directed to electrochemical cells comprising a cation-conductive membrane (see Abstract and paragraph 0002). Bhavaraju teaches that in an embodiment, a catholyte outlet stream 74 comprising chemicals from the catholyte compartment is optionally split so that a portion 75 of the catholyte stream is recycled and fed into a first catholyte fluid inlet 76 that opens into the catholyte compartment 54 to increase the concentration of the chemicals that form in the cathode compartment as current passes between the electrodes (see paragraph 0042).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by recycling at least some of the catholyte solution as taught by Bhavaraju. The person with ordinary skill in the art would have been motivated to make this modification, because Bhavaraju teaches that the advantage of the modification would be to increase the concentration of the chemicals that form in the cathode compartment as current passes between the electrodes (see paragraph 0042).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), US patent application publication no. 2009/0008268 (hereinafter called Salathe), and US patent application publication no. 2012/0085657 (hereinafter called Bhavaraju), as shown for claim 14 above, and further in view of  US pre-grant patent publication no. 2010/0078331 (hereinafter called Scherson), and as evidenced by Wikipedia page on vacuum ejectors.

Roach in view of Kadlec, Salathe, and Bhavaraju does not explicitly teach that said outlet of said anodic chamber is bifurcated into first and second outlets, wherein said first outlet is in fluid communication with said mixing chamber and wherein said second outlet is in fluid communication with said inlet of said anodic chamber such that at least some of the anolyte solution is fed to said mixing chamber and at least some of the anolyte solution is recycled such that the second solution comprises the anolyte solution.

Scherson teaches an electrolytic device 300 comprising an anolyte chamber 312 and a catholyte chamber 314 for the generation of hypohalous acid (see Fig. 5 and paragraph 0045). Scherson further teaches that an outlet 328 of said anodic chamber 312 is bifurcated into a first outlet after valve 336 through which the anolyte stream exits the electrolytic device 300 for further use and a second outlet through a recirculator line 338, wherein said first outlet is in fluid communication with an exit line which acts as a means for mixing and wherein said second outlet through the recirculator line 338 is in fluid communication with an inlet 318 of said anodic chamber 312 such that at least some of the anolyte solution is fed to a means for mixing and at least some of the anolyte solution is recycled such that the first solution comprises the anolyte solution. Scherson further teaches that the pH of the anolyte solution may be controlled by recirculating the anolyte through a recirculator 338 back into inlet 318 for reintroduction into the anolyte chamber 312 (see paragraph 0053).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system  by bifurcating said outlet of said anodic chamber into first and second outlets, wherein said first outlet is in fluid communication with said mixing chamber and wherein said second outlet is in fluid communication with said inlet of said anodic chamber such that at least some of the anolyte solution is fed to said mixing chamber and at least some of the anolyte solution is recycledas taught by Scherson. The person with ordinary skill in the art would have been motivated to make this modification, because Scherson teaches that the advantage of the modification would be to facilitate control of the pH of the anolyte effluent (see paragraph 0053).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2014/0026971 (hereinafter called Roach), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), as shown for claim 13 above, and further in view of US patent application publication no. 2014/0209454 (hereinafter called Ishii), and as evidenced by Wikpedia page on vacuum ejectors.

Roach in view of Kadlec does not explicitly teach that the system is configured to reverse polarity of the cathodic electrode and the anodic electrode in response to a predetermined event, and wherein the method further comprises reversing polarity of the cathodic electrode and the anodic electrode in response to the predetermined event.

Ishii is directed to a deodorization and sterilization apparatus (see Abstract). Ishii teaches that in an embodiment, pH value adjustment is performed by polarity inversion of the electrodes (see for example, Fig. 2 and paragraph 0020). Ishii further teaches that a control unit reverses the polarity of the electrodes to provide a ratio of positive-reverse electrified time or a ratio of positive-reverse electric current quantity (see paragraph 0010), thus teaching reversal of polarity in response to a predetermined event. Ishii further teaches reversal of polarity in response to a timer (see Table 2 and paragraph 0027), thus teaching reversal of polarity in response to a predetermined event.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Roach in view of Kadlec with a reasonable expectation of success and with predictable results by configuring the system to reverse polarity of the cathodic electrode and the anodic electrode in response to a predetermined event as taught by Ishii. The person with ordinary skill in the art would have been motivated to make this modification, because Ishii teaches that the advantage of the modification would be pH value adjustment of the sanitizer solution.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 13 of the instant application is provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,546,427 (the ‘427 patent), in view of US patent application publication no. 2006/0283808 (hereinafter called Kadlec), and as evidenced by Wikpedia page on vacuum ejectors. 
Claim 1 of the '427 patent teaches a method of generating a chlorine-containing mixture in a system, which comprises an anodic chamber comprising an anodic electrode and having an inlet for a first solution and an outlet for an anolyte solution; a cathodic chamber spaced from and adjacent the anodic chamber, the cathodic chamber comprising a cathodic electrode and having an inlet for a second solution and an outlet for a catholyte solution, the second solution being the same as or different from the first solution and at least one of the first and second solutions comprising a chlorinated solution; a membrane disposed between and separating the anodic chamber and the cathodic chamber; the steps of: disposing the first solution in the anodic chamber and the second solution in the cathodic chamber; applying a potential difference between the anodic electrode and the cathodic electrode such that the anolyte solution is formed from the first solution and the catholyte solution is formed from the second solution; wherein chlorine gas is generated in the anodic chamber along with the anolyte solution.

Kadlec is directed to an automated system for adding sanitizer solution into a pool (see Abstract). Kadlec teaches that an aspirator 128 (reads on Venturi pump) acts as a mixing device for mixing fresh water from fresh water line 132a and sanitizer solution from electrolytic solution feed stream 126 (see Fig. 2 and paragraphs 0028 and 0029). One of ordinary skill in the art would have known that using a Venturi pump would achieve more uniform mixing than would be achieved by just combining the two streams into a single stream. Further, it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses, and since ejectors have no moving parts they can be constructed in their entirety from almost any material that has sufficient durability (see Wikipedia page on vacuum ejectors).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by mixing the anolyte and catholyte streams using a Venturi pump as taught by Kadlec. The person with ordinary skill in the art would have been motivated to make this modification, because it was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gassesit was known in the art that ejectors (same as Venturi pumps) made entirely from specialized materials such as PTFE or graphite allow usage of extremely corrosive gasses.


Response to Arguments 

Many of Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejections. Other pertinent arguments are addressed below. 

Applicant assertions are shown in italics below. 

Regarding the rejection of claims 1 and 13 under 35 USC 103, Applicants assert on page 10,  2nd paragraph, of their communication dated 0923/2022 that Roach fails to disclose that the outlet of the cathodic chamber is in fluid communication with the mixing chamber such that at least some of the catholyte solution is combined in the mixing chamber, and the outlet of the anodic chamber is in fluid communication with the mixing chamber such that at least some of the anolyte solution is combined in the mixing chamber, as claims 1 and 13 require. Applicants' arguments are not persuasive, because the anolyte pump 18 and the tank 20 are together considered to read on the term “mixing chamber.” It can be seen from Fig. 1 that an outlet of the cathodic chamber and an outlet of the anodic chamber are in fluid communication with the “mixing chamber,” and at least some of the catholyte solution and at least some of the anolyte solution are combined in the “mixing chamber.”

Regarding the rejection of claims 1 and 13 under 35 USC 103, Applicants further argue on page 11, 2nd paragraph, of their communication that the electrochemical activation unit 12 of Roach would not operate with a Venturi pump, rendering the proposed modification unfit for its intended purpose. Further, a Venturi pump or the Venturi effect would not and could not be utilized where fluid pumps were selectively activated by a controller to drive and regulate the flow of the solutions. Hence, there is no reason to utilize a Venturi pump (e.g. aspirator of Kadlec) in Roach. Applicants' arguments are not persuasive, because a Venturi pump is an art-recognized alternate means of controlled mixing of different streams. The basic principle of the invention of Roach is to achieve a desired pH of the chlorinated solution by controlled mixing of an aqueous solution, an anolyte solution, and a catholyte solution. One of ordinary skill in the art would have recognized that  when a Venturi pump is added to the system, then other pumps can be removed. This does not change the basic principle of the invention of Roach.

Regarding the rejection of claims 1 and 13 under 35 USC 103, Applicants further argue on page 13, 1st paragraph, of their communication that there is no objective reason in any of the prior art to modify and combine their disclosures to arrive at the claimed invention. Further still, any modification of Roach based on Kadlec, Salathe, Bhavaraju, and Scherson to arrive at the claimed invention is based on improper hindsight. Applicants' arguments are not persuasive, because the conclusion of obviousness reached in the above rejections is based on "knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure."' (MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971),

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795